B. F. SAFFOLD, J.
It is to be presumed that, in the passage of the ordinance under which the sale was made, so far as it requires notice of -the time and place of sale to be given “ for six successive days,” reference was had to section 14 of the Revised Code, which is as follows: “ The time within which any act is provided by law to be done, must be computed by excluding the first day, and including the last ; and if the last dajr is Sunday, it must be also excluded.” A day, in laAV, when it is not otherwise especially defined, is the space of time which elapses between two successive midnights. 2 Bla. Com. 141. Fractions of a day are generally rejected, in order to avoid disputes; and there is good reason in this for excluding the first day. In this case, the 22d day of June being omitted from the count, the six days’ notice had not been completed when the sale took place, and it was therefore premature and unauthorized. The judgment is affirmed.